Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into as of March 13, 2008 by and between Mike Kwon (“Kwon”) and Axesstel, Inc.,
a Nevada corporation (“Axesstel”), with respect to the following facts:

A. Kwon has served as the CEO of Axesstel pursuant to the terms of an Employment
Agreement with Axesstel, effective November 21, 2007, as subsequently amended
(the “Employment Agreement”), and has voluntarily resigned as an officer and
director of Axesstel effective as of March 13, 2008.

B. Concurrently with the execution of this Agreement, Kwon is entering into a
Consulting Agreement with Axesstel of even date herewith (the “Consulting
Agreement”).

C. In this Agreement, Kwon and Axesstel desire to formally document: (i) the
terms of Kwon’s separation from Axesstel; and (ii) Axesstel’s and Kwon’s mutual
releases of claims against each other.

NOW, THEREFORE, for and in consideration of the execution of this Agreement
within the time frame provided for herein, and the mutual covenants contained in
the following paragraphs, Axesstel and Kwon agree as follows:

1. Payment of Wages and other Compensation. Kwon acknowledges that he has been
paid for all of his wages, performance bonuses and his accrued and unused
vacation time through the date this Agreement, his last day of work. Kwon also
acknowledges receipt of all other payments due under the Employment Agreement
and any prior agreements with Axesstel, including specifically all
performance-based compensation and any severance obligations. Axesstel agrees to
reimburse Kwon for any business expenses incurred, but not yet reimbursed, in
accordance with Axesstel’s standard reimbursement policies.

2. Assignment and Assumption of Insurance Policy. Axesstel assigns Transamerica
Occidental insurance policy number 42276512 (the “Policy”) for which the current
premium has been paid, and Kwon assumes all obligations under the Policy,
including the obligation to pay future ongoing premiums. Each of Axesstel and
Kwon agree to take such further actions and execute such documents as may be
necessary to effect the assignment and assumption of the Policy. In addition,
Axesstel currently maintains a key-man life insurance policy for which Axesstel
is identified as the beneficiary. At the end of the current premium period,
Axesstel will consent to an assignment of that policy to Kwon, and will
cooperate at Kwon’s request, in requesting a transfer of that key man life
insurance policy to Kwon.

3. General Releases. In consideration of the covenants in this Agreement and the
Consulting Agreement, Axesstel and Kwon for themselves, their heirs, executors,
administrators, assigns and successors, current, former and future parents,
subsidiaries, related entities, fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, employees and assigns fully and forever release
and discharge each other and their heirs, executors, administrators, assigns and
successors, current, former and future parents,

 

1



--------------------------------------------------------------------------------

subsidiaries, related entities, employee benefit plans and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, “Releasees”), with respect to any and all claims,
liabilities and causes of action, of every nature, kind and description, in law,
equity or otherwise, which have arisen, occurred or existed at any time prior to
the signing of this Agreement, including, without limitation, any and all
claims, liabilities and causes of action arising out of or relating to Kwon’s
employment with Axesstel prior to the date of this Agreement, any prior
employment agreement between the two parties and any prior separation agreement
between the two parties. Notwithstanding the foregoing, nothing in this
Agreement shall be deemed to constitute a waiver or release of Kwon’s claims for
indemnification pursuant to the terms of the Indemnification Agreement between
Axesstel and Kwon dated as of January 5, 2004, any claims arising out of
Axesstel’s breach of this Agreement or the Consulting Agreement, or any other
claims which may arise after the date of execution.

4. Knowing Waiver of Employment-Related Claims. Kwon understands and agrees
that, with the exception of potential employment-related claims identified
below, he is waiving any and all rights he may have had, now has, or in the
future may have, to pursue against any of the Releasees any and all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Americans With Disabilities Act, the Federal Rehabilitation Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the Equal Pay Act of 1963, the provisions of the California Labor Code and any
other federal, state or local laws and regulations relating to employment,
conditions of employment (including wage and hour laws), perquisites of
employment (including but not limited to claims relating to stock and/or stock
options) and/or employment discrimination. Claims not covered by the release
provisions of this Agreement are (i) claims for unemployment insurance benefits,
(ii) claims under the California Workers’ Compensation Act, and (iii) claims for
indemnity under the California Labor Code, (iv) claims arising from Axesstel’s
nonperformance under this Agreement and (v) any challenge to the validity of
Kwon’s release of claims under the Age Discrimination in Employment Act of 1967,
as amended, (“ADEA”) as set forth in paragraph 6 below. Kwon expressly waives
any right to recovery of any type, including damages and reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
him or on his behalf, related in any way to the matters released herein.

5. Knowing Waiver of ADEA Claims. Kwon acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the federal Age
Discrimination in Employment Act of 1967, as amended. He also acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which he was already was entitled. Kwon further acknowledges that he
has been advised by this writing, as required by law, that: (a) his waiver and
release specified in this paragraph do not apply to any rights or claims that
may arise after the date he signs this Agreement or to any challenge to the
validity of this waiver of ADEA claims; (b) he has been advised hereby that he
has the right to consult with an attorney prior to executing this Agreement;
(c) he has twenty one (21) days to consider this Agreement (although he may
choose to voluntarily execute this Agreement earlier); (d) he has seven (7) days
following his execution of this Agreement to revoke the Agreement (in writing);
and (e) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) day after this
Agreement is executed by Kwon.

 

2



--------------------------------------------------------------------------------

6. Waiver of Civil Code § 1542. Axesstel and Kwon expressly waive any and all
rights and benefits conferred upon them by Section 1542 of the Civil Code of the
State of California, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Axesstel and Kwon expressly agree and understand that the release given by them
pursuant to this Agreement applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which they may have against each other
or any of the other Releasees.

7. Severability of Release Provisions. Axesstel and Kwon agree that if any
provision of the release given by them under this Agreement is found to be
unenforceable, it will not affect the enforceability of the remaining provisions
and the courts may enforce all remaining provisions to the extent permitted by
law.

8. Representation Regarding Legal Actions. Axesstel and Kwon represent that, as
of the date of this Agreement, they have not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against each other
or the other Releasees in any court or any with any governmental agency. Except
for claims preserved by law or expressly by this Agreement, Axesstel and Kwon
promise they will never sue each other or any of the other Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against each other or any of the other Releasees, with respect to any claim
covered by the release provisions of this Agreement, unless they are compelled
by legal process to do so. Axesstel and Kwon promise and agree that they shall
not advocate or incite the institution of, or assist or participate in, any
suit, complaint, charge or administrative proceeding by any other person against
each other or any of the other Releasees, unless compelled by legal process to
do so.

9. Promise to Maintain Confidentiality of Axesstel’s Confidential Information.
Kwon acknowledges that due to the position he has occupied and the
responsibilities he has had at Axesstel, he has received confidential
information concerning Axesstel’s products, procedures, customers, sales,
prices, contracts, and the like. Kwon hereby promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential all information he has received while employed by Axesstel
concerning Axesstel’s products and procedures, the identities of Axesstel’s
customers, Axesstel’s sales, Axesstel’s prices, the terms of any of Axesstel’s
contracts with third parties, and the like. Kwon agrees that a violation by him
of the foregoing obligation to maintain the confidentiality of Axesstel’s
confidential information will constitute a material breach of this Agreement.
Kwon specifically confirms that he will continue to comply with the terms of the
Employee Innovations and Proprietary Rights Assignment Agreement dated as of
January 9, 2004 and executed by Kwon and Axesstel.

 

3



--------------------------------------------------------------------------------

10. Integrated Agreement. The parties acknowledge and agree that no promises or
representations were made to them which do not appear written herein and that
this Agreement contains the entire agreement of the parties on the subject
matter thereof. The parties further acknowledge and agree that parole evidence
shall not be required to interpret the intent of the parties.

11. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.

12. Waiver, Amendment and Modification of Agreement. The parties agree that no
waiver, amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.

13. Representation by Counsel. The parties acknowledge that they have had the
opportunity to be represented in negotiations for the preparation of this
Agreement by counsel of their own choosing, and that they have entered into this
Agreement voluntarily, without coercion, and based upon their own judgment and
not in reliance upon any representations or promises made by the other party or
parties or any attorneys, other than those contained within this Agreement. The
parties further agree that if any of the facts or matters upon which they now
rely in making this Agreement hereafter prove to be otherwise, this Agreement
will nonetheless remain in full force and effect.

14. California Law. The parties agree that this Agreement and its terms shall be
construed under California law, without regard to any choice of law provisions.

15. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.

16. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

17. Period to Consider Terms of Agreement. Kwon acknowledges that this Agreement
was presented to him on March 13, 2008 and that he is entitled to have up to
twenty-one (21) days’ time in which to consider the terms of this Agreement.
Kwon acknowledges that he has obtained the advice and counsel from the legal
representative of his choice and executes this Agreement having had sufficient
time within which to consider its terms. Kwon represents that if he executes
this Agreement before 21 days have elapsed, he does so voluntarily, upon the
advice and with the approval of his legal counsel, and that he voluntarily
waives any remaining consideration period. Kwon understand that if not executed
on or before April 4, 2008, this Agreement shall expire and may not be executed
thereafter.

 

4



--------------------------------------------------------------------------------

18. Revocation of Agreement. Kwon understands that after executing this
Agreement, he has the right to revoke it within seven (7) days after his
execution of it. Kwon understands that this Agreement will not become effective
and enforceable unless the seven-day revocation period passes and Kwon does not
revoke the Agreement in writing. Kwon understands that this Agreement may not be
revoked after the seven-day revocation period has passed. Kwon understands that
any revocation of this Agreement must be made in writing and delivered to
Axesstel’s General Counsel within the seven-day period.

19. Effective Date. This Agreement shall become effective and binding upon the
parties eight (8) days after Kwon’s execution thereof, so long as he has not
revoked it within the time period and in the manner specified in paragraph 21,
above.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

Dated: March 13, 2008     /s/ Mike Kwon     Mike Kwon

 

 

    AXESSTEL, INC. Dated: March 13, 2008     By:   /s/ Clark Hickock        
Clark Hickock , Chief Executive Officer

 

5